—Judgment of the Municipal Court modified by striking out the-award of costs to plaintiff, on the ground that no written notice for plaintiff, nor any verified pleading, was filed (Mun. Ct. Act, § 332),* and further modified by *939striking out. the provision in the judgment that defendant is liable to arrest (Mun. Ct. Act, § 274),* and as thus modified affirmed, without costs. Jenks, P. J., Hirsehberg, Burr, Woodward and Rich, JJ., concurred.

 See Laws of 1902, chap. 580, § 332, as amd. by Laws of 1910, chap. 538.


 See Laws of 1902, chap. 580, § 274, as amd. by Laws of 1907, chap. 425. — [Rep.